DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-35 are pending and are subject to this Office Action. Claims 1-14 and 28-35 are withdrawn as being directed to non-elected inventions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-27, in the reply filed on 03/08/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2013/0157322 A1), Wass et al. (US 2010/0267996 A1), Grasset et al. (US 2011/0288308 A1), Lecocq et al. (US 2003/0220191 A1) and Rubin et al. (U.S. Patent No. 4,191,845).
In regards to claim 15, Simpson discloses a process for producing ethanol and ethylene via fermentation comprising dehydrating ethanol to produce ethylene ([0095]), wherein the ethanol is a product of microbial fermentation of a gaseous substrate comprising CO (Abstract; [0059]; [0060]; [0078]). Simpson further discloses that the process can be integrated or linked with one or more methods for the production of downstream chemical products from ethylene ([0102]). While not explicitly recited, the dehydration is reasonably considered to be carried out in a dehydration reactor as the dehydration involves contacting a catalyst at elevated temperatures and one of ordinary skill would recognize that the dehydration is carried out in a reactor. 
Wass et al. (US 2010/0267996), directed to alcohol dehydration, teaches that catalytic dehydration of ethanol is carried out in a reactor ([0039]; [0040]). 
Simpson does not appear to explicitly disclose (I) contacting, in a dimerization reactor, the ethylene with a dimerization catalyst to produce a second reactor effluent stream comprising butene; and (II) contacting, in a hydrogenation reactor, the second reactor effluent and hydrogen with a hydrogenation catalyst to produce a product stream comprising butane.
In regards to (I), Wass discloses that ethylene produced by dehydration of ethanol is known to be suitable for dimerization to produce butenes in the presence of a second catalyst ([0044]). While Wass discloses using a second catalyst within the same reactor as the dehydration reaction, it is well known in the art that dimerization of ethylene to butene may be carried out in a dimerization reactor as disclosed by Grasset and Lecocq. 
Grasset, directed to dimerization of ethylene to butene, discloses contacting ethylene with a selective dimerization catalyst in a reactor to produce an effluent comprising butene (Abstract; [0001]; [0038]). Lecocq, directed to catalyst compositions for dimerizing olefins, discloses contacting ethylene in a reactor with a catalyst capable of producing an effluent comprising butene (Examples).
In regards to (II), Rubin, directed to converting unsaturated C4 hydrocarbons into normal butane, discloses a process comprising contacting unsaturated C4 hydrocarbons, specifically normal butenes, and hydrogen with a hydrogenation catalyst to produce normal butane (Abstract; col. 1, lines 11-15; col. 4, lines 24-68; Figure 1). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to combine/modify the process of Simpson by:
A) contacting the ethylene produced from dehydration of ethanol, in a dimerization reactor, with a dimerization catalyst to produce a second reactor effluent stream comprising butene as taught by Grasset or Lecocq, because Simpson teaches that the dehydration process may be integrated or linked with one or more methods for the production of downstream chemical products from ethylene ([0102]), Wass teaches that it is known that ethylene produced from dehydration of ethanol can be dimerized to produce butene, both Grasset and Lecocq teach known methods for dimerizing ethylene by contacting ethylene with a catalyst in a dimerization reactor, and this merely involves combining/integrating known processes in a predictable manner to yield predictable results (i.e. an effluent comprising butene); and
B) contacting the reactor effluent stream comprising butene with a hydrogenation catalyst in a hydrogenation reactor and in the presence of hydrogen to produce a product stream comprising butane as taught by Rubin because Simpson teaches that the dehydration process may be integrated or linked with one or more methods for the production of downstream chemical products from ethylene ([0102]), Rubin teaches a known method for hydrogenating unsaturated C4 hydrocarbons, and this merely involves combining/integrating known processes in a predictable manner to yield predictable results (i.e. a product comprising butane). 
The combination of reference merely involves the simple combination of known processes in the art by taking a product from one process and using it as feed to another without altering the known processes in a manner that would make the prior art processes unsatisfactory for their intended purposes and the motivation to further convert/process the ethylene into further downstream chemical products is explicit disclosed by Simpson. Therefore, modification of Simpson with the teachings of Wass, Grasset, Lecocq and Rubin would have been obvious for one of ordinary skill in the art. 

In regards to claim 16, Simpson discloses that dehydration of ethanol may be carried out at temperatures in excess of 300oC ([0095]).

In regards to claim 19, Simpson discloses that the dehydration of ethanol may include dehydration catalysts selected from activated alumina, transition metal oxide or composite oxide, heteropolyacid and zeolites ([0095]).

In regards to claim 20, Grasset discloses that dimerization of ethylene can be carried out at a temperature of from 40 to 140oC ([0037]). Lecocq discloses that dimerization of ethylene can be carried out at a temperature of from -40 to +150oC (claim 14). The claimed temperature ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious.

In regards to claim 21, Grasset discloses that the dimerization of ethylene can be carried out at a pressure of 1 to 10 MPa ([0037]). Lecocq discloses that the dimerization of ethylene can be carried out at a pressure between atmospheric pressure and 70 MPa (claim 14). The claimed pressure ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious. 

In regards to claim 22, Lecocq disclose a dimerization process that uses a dimerization catalyst comprising an ionic liquid ([0010]; [0011]; Examples).

In regards to claim 23, Lecocq discloses that the catalyst may comprise a co-catalyst which is an acid that can donate at least one proton having formula H+X- ([0022]; [0023]). 

In regards to claim 24, Grasset discloses a dimerization process that uses a dimerization catalyst comprising titanium and triethylaluminum (AlEt3) ([0023]; [0024]).

In regards to claim 25, Rubin discloses that the hydrogenation reactor is operated at a temperature of about 200oF to 450oF, about 121oC to 232oC (claim 7). The claimed temperature ranges overlap the temperature range disclosed by the prior art and is therefore considered prima facie obvious.

In regards to claim 26, Rubin discloses that the hydrogenation reactor is operated at a pressure of about 100 psig to 500 psig, about 0.7 to 3.4 MPa (claim 7). The claimed pressure ranges overlap the pressure range disclosed by the prior art and is therefore considered prima facie obvious.

In regards to claim 27, Rubin discloses that the hydrogenation catalyst may be a heterogeneous catalyst comprising platinum (claim 15). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2013/0157322 A1), Wass et al. (US 2010/0267996 A1), Grasset et al. (US 2011/0288308 A1), Lecocq et al. (US 2003/0220191 A1) and Rubin et al. (U.S. Patent No. 4,191,845) as applied to claim 15 above, and further in view of Sarin et al. (US 2017/0266635 A1).
In regards to claims 17 and 18, Simpson does not appear to explicitly disclose the dehydration reactor pressure and WHSV. 
Sarin, directed to a process for the dehydration of ethanol to ethylene, discloses that operating conditions within the ethanol dehydration reactor ma comprise a pressure of 2 to 15 barg (0.2 to 1.5 MPa), a WHSV of 0.01 to 2 h-1, and an inlet temperature between 400 to 550oC ([0031]). Sarin discloses similar catalysts selected from alumina, silica alumina, zeolites and other suitable catalysts ([0042]) as taught by Simpson ([0095]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Simpson with pressure and WHSV conditions taught by Sarin because both Simpson and Sarin are directed to dehydration of ethanol to produce ethylene, Simpson teaches temperature and catalysts for dehydration and is silent to the pressure and WHSV, one of ordinary skill in the art would look to a similar dehydration process for suitable pressure and WHSV conditions, Sarin teaches a similar dehydration process using the similar catalysts and temperatures as Simpson and teaches known suitable pressure and WHSV conditions for achieving high conversion of ethanol and high selectivity of ethylene, and this merely involves applying known conditions to a similar process to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772